Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.

The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.

Howard et al. (U.S. Pre-Grant Publication No. 2013/0218912, hereinafter referred to as Howard) taches a system for scheduling a user transport, the system comprising:
a computing device comprising hardware and software configured to:
generate a processing module, wherein the processing module is configured to extract data from a communication of a plurality of communications received from a client device; and
Howard teaches a processing module generated for extracting inventory information from communications with a merchant’s inventory system 132, “this inventory information can be used in both generating product or service listings, and selecting and ordering search results served by the network-based publication system 120” (Para. [0039]). Howard further teaches “the network based publication system 120 can work with both POS system 134 and inventory system 132 to obtain access to inventory available at individual retail locations run by the merchant 130” (Para. [0039]) thereby teaching extracting product identification and an associated terminus of the product.
extract, as a function of the processing module, a communication detail datum from the communication of the plurality of communications received from the client device, wherein the communication detail datum comprises a unit identifier and an associated terminus datum;
Howard teaches “the network based publication system 120 can work with both POS system 134 and inventory system 132 to obtain access to inventory available at individual retail locations run by the merchant 130” (Para. [0039]) thereby teaching extracting product identification and an associated terminus of the product.
a content generator operating on the computing device, wherein the content generator comprises executable software that is configured to:
receive a user request from a user device, wherein the user request comprises a ready datum;
Howard teaches a user submitting a search request “containing one or more search parameters by which to search listings stored within the networked system 402” (Para. [0089]).
collect at least an available communication from an internal database as a function of the ready datum; and
Howard teaches “retrieving listings matching the search request” (Para. [0089]).
collect a unit identifier from the internal database as a function of a first selected communication received from the user device;
Howard teaches generating an interface that depicts retrieved listings relative to the location of the client device containing “a list of listings ordered according to one of a variety of attributes” (Para. [0092]). Howard further teaches “showing information associated with a product satisfying the search query, the individual listings for the local brick-and-mortar stares are arranged according to the time needed for the user to travel from his current location to the store at which the product is being offered” (Para. [0065]). Therefore, Howard teaches collecting unit identifiers for each merchant selling the item the user is searching for.
a user-side module operating on the computing device, wherein the user-side module comprises executable software that is configured to:
generate a transport request in a display window at a display of the user device as a function of the user request, wherein the display window includes:
Howard teaches generating a presentation, on the display of the user device, for purchasing and delivering a product (Para. [0077]).
a terminus viewing portion, wherein selection of the first selected communication causes the associated terminus datum to be displayed as a function of a first selected communication;
Howard teaches a user selecting a search result and causing the interface to display “additional information about a relevant product…and/or store” (Para. [0036]).
a user submission link in the communication viewing portion, wherein selection of the user submission link creates a verification viewing portion displaying a verification datum.
Howard teaches a user submission of payment and delivery instructions and “receiving confirmations from the merchants regarding the purchased items” at the user device (Paras. [0085]-[0086]).

Yeatts et al. (U.S. Patent No. 8,429,019, hereinafter referred to as Yeatts) teaches:
a communication viewing portion displaying a first view of the transport request;
Yeatts teaches a firs view of the transport request (Figure 5).
a first available communication link in the communication viewing portion, wherein selection of the first available communication link creates an associated communication viewing portion within the display window and causes the associated communication viewing portion to load a first view of the at least a collected available communication, such that a first selected communication is transmitted to the computing device from the user device and displayed in the first available communication link;
Yeatts teaches selecting an available communication link to create an associated communication viewing portion for scheduling delivery of a product (Col. 4 Lines 62-67 and Fig. 3).
a first identifier link in the communication viewing portion, wherein selection of the first identifier link creates an associated identifier viewing portion within the transport request and causes the associated identifier viewing portion to load a first view of the collected unit identifier, such that a first selected unit identifier is transmitted to the computing device from the user device and displayed in the first identifier link;
Yeatts teaches an identifier link for a product that creates an associated identifier viewing portion such as “more about this product” (Figure 3).

Govekar (U.S. Pre-Grant Publication No. 2020/0349502) teaches:
a processing module as a language processing module;
Govekar teaches “applying natural language processing…to parse or extract the shipping state from the shipping information” (Para. [0063]) thereby teaching a language processing module that extracts shipping information about a parcel.
generate, as a function of the language processing module, a language processing model configured to determine associations between the extracted communication detail datum and categories of the communication datum
Govekar teaches “applying natural language processing…to parse or extract the shipping state from the shipping information” (Para. [0063]) thereby teaching a language processing model generated to perform the extracting of shipping information about a parcel. Govekar further teaches determining associations between the extracted information and shipping state category including a progress of shipping the parcel been an origin location and a destination location as well as “the federated shipping node 102 may parse or extract….other information from the shipping information” by applying natural language processing including phrase recognition (Para. [0063]) thereby teaching additional categories other than the shipping state progress that the extracted shipping information can be associated with.
wherein the associations between the extracted communication detail datum and the categories of the communication datum comprises a likelihood that the extracted communication details indicates a selected category of the categories in the communication datum;
Govekar teaches “applying natural language processing, such as….phrase recognition” thereby teaching a likelihood that the extracted information is associated with a recognized phrase and information category, for example recognizing that the extracted information in shipping state information as opposed to “other information”.

Millhouse et al. (U.S. Pre-Grant Publication No. 2019/0050121) teaches executing one or more actions based on user input received via a client interface where a client interface can be configured to generate an action request based on a selected action definition. The reference further teaches “at 9002, client interface 200 can receive the login credentials for a user. Login credentials can include names, user names, passwords, PINs, optical or other scan input, fingerprint input, or any other identifying and/or authenticating information. Client interface 200 can authenticate the user locally, or can request authentication from application server 300, or central data providers 800. At 9004, client interface 200 can request a configuration for the user from application server 300. At 9006, client interface 200 can render dashboard 108 according to a received configuration definition 404.” (Para. [0063]).

Paulsen et al. (U.S. Pre-Grant Publication No. 2017/0262448) teaches analyzing groups of texts to identify text that matches given topic(s) and/or term(s) where “topic identification and relevance scores may be generated using known natural language processing (NLP) and/or other machine learning techniques”.

Langer et al. (U.S. Pre-Grant Publication No. 2018/0253673) teaches an event monitoring module in a logistics network that uses natural language processing to read messages from distributed sources (Abstract, Para. [0038], & Fig. 3).

Burch, V et al. (U.S. Pre-Grant Publication No. 2016/0239801) teaches managing logistics information related to a container using a container interface display apparatus where each container can be scanned to identify the item and apparatus records as part of managed logistics information that reflects an established and tracked relationship between containers and items.

Bruns (U.S. Pre-Grant Publication NO. 2014/0279669) teaches a method includes receiving an order for materials, analyzing the order to obtain selected order characteristics, executing a query in a database containing a history of orders to find previous orders having similar characteristics, and determining an estimated transit time for the order as function of the previous orders having similar characteristics.

Hancock et al. (U.S. Pre-Grant Publication No. 2008/0183526) teaches a logistics node selects an appropriate carrier to transport products specified in the purchase order and conveys shipping instructions to the selected carrier.

Smith et al. (U.S. Pre-Grant Publication No. 2004/0225507) teaches a method of managing the delivery of an order from at least one supplier to a respective delivery agent, and from the delivery agent to a respective buyer, given a requested order date and the respective buyers address, consisting of the steps including: determining a first potential arrival date of the order at a respective delivery agents location based on the order request date and the buyer's address; calculating the capacity of the delivery agent to ship the order based the first potential arrive date request; and finally, determining when there is sufficient capacity to ship the order to the buyer's address.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
6/11/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154